Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 12, 1983, convicting him of robbery in the first degree (12 counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends that the trial court erred in failing to redact those portions of the defendant’s videotaped statement in which the defendant refused to answer questions propounded by the Assistant District Attorney. The defendant’s contention is without merit. The defendant never requested, either at the suppression hearing or at trial, that the court redact those portions of his statement; this issue is therefore unpreserved for review and we decline to exercise our discretion to review it in the interest of justice. In any case, the court adequately instructed the jury that it was to draw no unfavorable inferences from the defendant’s refusal to answer some of the questions propounded, thereby curing any possible prejudice to the defendant. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.